DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagi (US Patent Application Publication # 2016/0148722).
Regarding Claim 1, Hagi discloses a shielded-cable waterproofing structure (i.e. waterproofing means 16), comprising: 
a shielded cable (i.e. electric wire bundle 10) including one or more cables (i.e. coated electric wires 11) and a braided wire (i.e. braided wire 12) serving as a shielding member and covering the cables; 

a heat shrinkable tube (i.e. heat-shrinkable tube 17) including a waterproofing filler (i.e. filler 18) disposed to cover the waterproofed portion of the braided wire, wherein 
the waterproofing filler pushed into the braided wire by heat shrinkage of the heat shrinkable tube fills gaps (i.e. voids 21 & 22) between a plurality of strands of the braided wire in an entire region of the waterproofed portion and an entire region of a gap between an inner circumferential surface of the heat shrinkable tube facing the braided wire and an outer circumferential surface of the cable, and 
a space between an outer circumferential surface of the heat shrinkable tube and a part of an inner circumferential surface of the waterproofing member is blocked without any gap in a circumferential direction (Fig. 1-3; Abstract; Paragraph 0011-0032).
Claim 6 includes the limitations of claim 1 (the method of waterproofing the cable) and is analyzed as such with respect to said claim. 
Hagi states that pressure is applied to filler 18 by the tape 19, and thus the filler is pushed into the heat-shrinkable tube 17 so that the voids 21 and 22 are filled with the filler. First voids 21 are described in at least paragraph 0017 as corresponding to the thickness of the wires 13 constituting the braided wire 12 are formed between the inner circumferential surface of the heat-shrinkable tube 17 and the two semi-circular outer circumferential regions of the coated electric wires 11 with which the braided wire 12 is in contact. These first voids 21 are continuous from the front end of the heat-shrinkable tube 17 to its rear end. Therefore, as stated in Paragraph 0023, the filler 18 to which pressure has been applied is pushed into between the inner circumference of the heat-shrinkable tube 17 and the electric wire bundle 10 (coated electric wires 11), and thus the first voids 21 and the second voids 22 are filled with the filler 18, as shown in Fig. 3. Furthermore, in paragraph 0022 & 0031, Hagi states that the filler 18 is applied on the entire circumference and the range over the entire length of the heat-shrinkable tube may be filled with the filler. Regarding the limitations in apparatus claim 1 and method claim 6 which require that “the waterproofing filler pushed into the braided wire by heat shrinkage of the heat shrinkable tube” & “pushing the waterproofing filler into the braided wire by heating the heat shrinkable tube to shrink”, respectively, Hagi states in at least Paragraph 0030 that the filler may be applied onto the inner circumference of the heat-shrinkable tube or the outer circumference of the braided wire before the heat-shrinkable tube is thermally shrunk and would thus be pushed into the braided wire by the thermal shrinkage of the heat shrinkable tube.

Regarding Claim 2, Hagi discloses that the braided wire (i.e. braided wire 12) collectively covers the cables (i.e. coated electric wires 11), and 
a gap (i.e. voids 22) between the cables is filled with the waterproofing filler (Fig. 1-3; Abstract; Paragraph 0011-0028).
Claim 7 includes the limitations of claim 2 (the method of waterproofing the cable) and is analyzed as such with respect to said claim. 

Regarding Claim 3, Hagi discloses that the shielded cable has a sheathless structure where an outside of the braided wire is not covered with an insulating sheath (Fig. 1-3; Abstract; Paragraph 0011-0028). As shown in Fig. 1, the front side of the cable is sheathless.

Regarding Claim 4, Hagi discloses that the waterproofing filler permeates and fills a gap between the plurality of cables through a widened gap between strands of the braided wire (Fig. 1-3; Abstract; Paragraph 0011-0033, claim 7).

Regarding Claim 5, Hagi discloses that a gap between the plurality of cables is filled with a bar-shaped thermoplastic resin serving as the waterproofing filler (Fig. 1-3; Abstract; Paragraph 0011-0033, claim 7). Filler 18 can be a hot melt resin and is “bar-shaped” as shown in Fig 1 & 3.

Relevant Cited Art
Applicant's arguments in the Pre-Brief Appeal Conference Request filed 1/28/2021 have been fully considered but they are not persuasive. The Applicant argues that Hagi fails to disclose that an entire region of a gap between an inner circumferential surface of the heat shrinkable tube facing the braided wire and an outer circumferential surface of the cable is filled with the waterproofing filler. The Examiner respectfully disagrees. Hagi states that pressure is applied to filler 18 by the tape 19, and thus the filler is pushed into the heat-shrinkable tube 17 so that the voids 21 and 22 are filled with the filler. First voids 21 are described in at least paragraph 0017 as corresponding to the thickness of the wires 13 constituting the braided wire 12 are formed between the inner circumferential surface of the heat-shrinkable tube 17 and the two semi-circular outer circumferential regions of the coated electric wires 11 with which the braided wire 12 is in contact. These first voids 21 are continuous from the front end of the heat-shrinkable tube 17 to its rear end. Therefore, as stated in Paragraph 0023, the filler 18 to which pressure has been applied is pushed into between the inner circumference of the heat-shrinkable tube 17 and the electric wire bundle 10 (coated electric wires 11), and thus the first voids 21 and the second voids 22 are filled with the filler 18, as shown in Fig. 3. Hagi makes the clear distinction between voids 21 & 22 in order to show that ALL the space inside heat-shrinkable tube 17 that is not occupied by electric wire bundle 10 with its coated electric wires 11 and braided wire 12 with its plurality of wires 13 is filled with filler 18. Furthermore, in paragraph 0022 & 0031, Hagi states that the filler 18 is applied on the entire circumference and the range over the entire length of the heat-shrinkable tube may be filled with the filler. That includes what the Applicant now calls the “an entire region of a gap between an inner circumferential surface of the heat shrinkable tube facing the braided wire and an outer circumferential surface of the cable”. Regarding the Applicant’s use of Hagi’s Fig. 1 to support the Applicant’s argument, the Examiner draws attention to the fact that, according to MPEP, proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. Regarding the limitations in apparatus claim 1 and method claim 6 which require that “the waterproofing filler pushed into the braided wire by heat shrinkage of the heat shrinkable tube” & “pushing the waterproofing filler into the braided wire by heating the heat shrinkable tube to shrink”, respectively, Hagi states in at least Paragraph 0030 that the filler may be applied onto the inner circumference of the heat-shrinkable tube or the outer circumference of the braided wire before the heat-shrinkable tube is thermally shrunk and would thus be pushed into the braided wire by the thermal shrinkage of the heat shrinkable tube. This is further supported by Paragraph 0032 which states that the filler does no need to be covered by the tape which suggests that it is not required to push the filler into the tube. 

Conclusion





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847